The plaintiff, who was born in 1882, was injured on November 2, 1945, when the car which he owned and was operating was standing motionless against the east bank of Chestnut Land Road in New Milford. It was headed in a northerly direction. Chestnut Land Road is a narrow winding road with little more room than was necessary for two cars to pass. The surface was macadamized and was wet from rain that had recently fallen.
The defendant, then seventy-three years of age, was operating his automobile southerly on the road around a curve, down a steep grade, through a dip at the foot of the hill and over the crest of a slight rise. It was proceeding at a rate of speed in excess of that at which a reasonably prudent person would have *Page 439 
operated under the then existing conditions. The operator failed to keep it under control and as it passed over the crest it veered from its right side of the road and struck the left front fender of plaintiff's car and then continued in contact with the entire left side of plaintiff's car. The left headlight and left front fender of defendant's car were broken and damaged.
Plaintiff's car had stopped about 100 feet south of the crest and about 25 feet south of the entrance to Western View Farm. The defendant was negligent. The damage to plaintiff's car amounted to $251.20.
Plaintiff sustained two broken ribs which were strapped and an injury to his left knee and hip. He was confined to bed for a week and to the home for three months. Since then his knee and hip have pained severely and he has been handicapped in doing the work that he would normally have done. There was a tearing away of the quadriceps tendon below the right kneecap and a bursitis of the greater trochanter of the right femur. These injuries have resulted in a weakness of the right knee and pain in both areas which have not responded to physiotherapy, massage and medication. They are permanent. To relieve the tension on his right leg, the plaintiff wears a shoe with an extra lift to the heel.
The plaintiff is a retired innkeeper who operated his own farm since his retirement. At the time of the collision he was engaged in remodeling two houses, one for his own use and one for resale. Prior to that date he assisted his employees in their work. Since that date, it has been necessary for others to do the work that he would ordinarily have done. Four houses in Beacon Falls were purchased by him for wrecking and use of the materials in his remodeling operations. He was unable to do any of the wrecking other than in a supervisory capacity. He occasionally assists his workmen but not for any sustained period. His medical bills amount to $196.
It is somewhat difficult to appraise the value of the plaintiff's services which have been impaired by these injuries. He is entitled to fair compensation. His principal employee estimated that the plaintiff does about 50 per cent of the work that he did before the accident. While the plaintiff admits, with justifiable modesty, that he is qualified to do many of the tasks of the skilled building trades craftsmen, it would be unreasonable to compute his loss entirely upon that basis. *Page 440 
However, the medical evidence submitted by the plaintiff indicated that there were present in his system some of the conditions or abnormalities that can usually be found in a man of his age. Crepitation was present under both knee caps. Some of the fullness of the right knee was due to varicosities. The exostoses, or bony excrescences, disclosed by the X-ray are usually due to arthritis and did not result from the collision.
   It seems to me that $3500 in addition to his specials would be fair compensation. Judgment for the plaintiff to recover $3947.50 damages.